 

|\..}

16
_l’?

18

Case 2:19-CV-OOOO7-B.]R Document 1-4 Filed 01/03/19 Page 1 of 5

SUPERIOR COURT OF WASHINGTON FOR KING COU`NTY

 

 

 

 

COL[N MOEN, DOR[AN DEMPSEY,
TAYLOR GOADE, JEREMlAl-l JENSON_. and No. 18-2~55902-2 SEA
MAXX GARRETT.
COMPLAINT FOR UNPAID
Plaintiffs, WAGES
-V:
SKI_NNY LABS lNC. d!b)'a SPIN,
Defendant.
l. _Plaintiffs Colin Moen, Dorian Delnpsey, Taylor Goade, Jeremiah Jenson, and

Maxx Garrett are adults who performed labor in King County in the employ of Defendant

Skinny Labs lnc. dfb!a Spin (“Spin"`), as is alleged infra

2. Defendant Spin is a Delaware corporation with its headquarters located in San
Francisco_. Calif`ornia. In 2017 and 2018_. Spin operated a bicycle-sharing program in Seattle,
Washington, in addition to other locations around the country. Upon information and beiief,
Defendant Spin never registered with the Washington Secretary of`State as a foreign business

entity doing business in Washington. ln November 2018, Spin was acquired by Ford Smart

Mobiliry, LLC.

COMPLAINT FOR UNPAID
WAGES-Page l

Wz\SHING'I`ON WAG}:'£ CL.'\II\-I PRO_]]:`£CT

810 ‘l‘l-lmo A\=F_qu., surrl=. 500
SE,\TH.E.W.-\ 98104
('._’ot,) 340-1340 r~‘_»tx {205} asa-2505

 

 

 

 

[\.)

15

16

17

18

19

 

 

Case 2:19-CV-OOOO7-B.]R Document 1-4 Filed 01/03/19 Page 2 of 5

3. P|aintiff Co|in Moen was employed by Defendant Spin in Seatt|e as a bicycle
mechanic from approximater Scptember 201 '.7 to August 201 8.

4. P|aintiff Taylor Goade was employed by _Defendant Spin in Seattie as a
bicycle mechanic from approximately October 201? to February 2013.

5. Plaintit`f` Jeremiah Jenson was employed by De’r`endant Spin in Seattle as a
bicycle mechanic from approximately October 201? to August 201 8.

6. Plaintiff`Dorian Dempsey was employed by Defendant Spin in Seattle as a
driver from approximately Apri12018 to August 201 8.

7. _Plaintiffl\/laxx Garrett was employed by Def`endarlt Spin in Seattle as a driver
from approximately September 2017 to August 2018.

3. 'During their employment with Det`endant Spin, Plaintift`s each worked full-
time according to a set schedule, and they were subject to regular and frequent supervision
during their shifts. They were each paid a set hourly rate, and did not have any other
opportunity for profitfloss. Defendant Spin provided tools and other materials_. and imposed
specific requirements with respect to how Plaintif‘fs were to carry out theirjob duties.

9. For these and other reasons, Plaintit`fs were hourly employees and Defendant
Spin misclas$ified them as independent contractors

10. Plaintit`fs often worked more than 40 hours per week.

11. _Det`endant Spin failed to pay Plaintiffs premium overtime wages when they
worked over 40 hours per week.

12. Defendant Spin also failed to provide Plaintiffs with paid sick and safe time

in violation of the Minirnum Wage Act and Seattle Municipal Code 14.16.

COM`PLA_INT FO`R UNPAID W,_\\st-HN GTON WAGE Ct.»\n\i Pnoji€it;'r

WAG ES-Pa ge 2 S 10 ’l‘l~lmr) ;\\-'Ext;F.. st=l'rra Stin
SE,\'|'H_F__ Wn 981 04

(205} 540-1840 F.-u\' (ant,) tsa-2305

 

 

l\J

17

18

19

 

 

Case 2:19-CV-OOOO7-B.]R Document 1-4 Filed 01/03/19 Page 3 of 5

FIRS'I` CAUSE OF ACTION_VIOLATION OF THE MINIMUM WAGE
AC'I`

13. Plaintiffs repeat and re-a|lege the prior allegations of the Comp|aint herein as

iffuliy repeated

14. Dei`endant Spin violated RCW 49.46.130 by permitting Plaintiffs to work
more than 40 hours in a workweek without paying overtime premium pay.

15. Defendant Spin violated RCW 49.46.210 by Failing to provide Plaintiffs with
one hour of paid sick and safe time t`or every 40 hours worked.

16. Det`endant Spin‘s violations of RCW 49.46.130 and .210 were willful and
done with the intent to deprive Plaintit`t`s of their wages in violation of`RCW 49.52.050 and

.0'.¢'0J thereby allowing Plaintift`s to recover double exemplary damages

SECOND CAUSE OF ACTION - SEA'I"I`LE WAGE TI'IEFT ORDINANCE

l'r`. Plaintiffs repeat and re-allege each and every allegation set forth in the
preceding paragraphs

13. Defendant Spin violated the Seattle Wage Theft Ordinance, Seattle
Municipal Code 14.20 by failing to pay overtime wages for ali weeks in which Plaintift`s
worked more than 40 hours per week.

19. Plaintil"fs have a private remedy for violations under Code §1¢1.20.090 for
unpaid overtime wages, interest, attorney fees, and liquidated damages in an additional

amount of twice the unpaid wages.

COMPLAINT FOR UN.PAI'D Wi~\sHI.NG'I'ON WAGl-'s Ct_i\tiu Panr.~;c;‘r

WAG ES-P age 3 810 ‘l'l-ulu) r\\-'r-;x ut;, st=l'ri; 500
- Sis,\'l'ri.ls` \VA 98|04

(20(,) 340_ 1 s~in r-',-\_\- tann) r.sz.zst)s

 

 

13
14
is
16
17
13

19

 

 

Case 2:19-CV-OOOO7-B.]R Document 1-4 Filed 01/03/19 Page 4 of 5

THIRD CAUSE OF ACTION - SEATTLE SICK AND SAFE TIME ORDINANCE

20. Plaintiffs repeat and re-allege each and every allegation set forth in the

preceding paragraphs

71. `Defendant Spin violated the Seatt|e Paid Sick and Safe Time Ordinance,

Seattle Municipal Code 14.16 by failing to provide PIaintit`fs with one hour of paid sick and

safe time for every 40 hours worked.
22. Plaintiffs have a private remedy for violations under Code §14. 16.1 10 for
unpaid wages, interest, attorney fees1 and liquidated damages in an additional amount of

twice the unpaid wages.
PRAYER F()R RELIEF

Wherefore, Plaintiffs request that the Court:

l. Enter ludgment in favor of Plaintiffs and against Defendant Spin for money
damages in an amount to be proven at trial, liquid or exemplary (double) damages,
prejudgment and post-judgment interest at legal rates, costs and attorneys’ fees pursuant to

RCW 49,46.090, RCW 49.52.070, and Seattle ivlinimum Wage Ordinance Code §14.19.1 10

and§l4.16.l_10;

2. Grant such other and further relief as the Court deemsjust and equitable

DATED: November 29, 2013
By: fs! Beau C. l-l'aynes

David N. Mark, WSBA #13903
Beau C. Haynes, WSBA #44240
Washington Wage Ciaim Project
810 Third Avenue, Suite 500
Seattle, Washington 98104
Telephone: {206_) 340~1840

COM'PLAINT FOR UNPAID Wi\si-HNGTON W.'\or; CLAn\i PRojt-:Cr

WAGES._Pag;e 4 Slu'l'l-nuo A\-'F.xt,'r;,sorrt; 500
" SE,\'rn.E. \vi\ 98 l 04

(200)340-1340 F,-\x ('_>nr,) 532-2305

 

 

13
14
15
16
` 1?
13
19

20

t\.'|

l\~}
|\-.)

 

 

Case 2:19-CV-OOOO7'-B.]R Document 1-4 Filed 01/03/19 Page 5 of 5

COM`PLAINT _FOR UNPAID
WAGES-Page 5

Fax: (206) 632-2305
E-mail: david@wageclaimproject.org
E-mail: beau@ wageclaimproject.org

A rtorneysjor Pl'ar'nri_`j‘s

Wasnm o'ro N WAG ta CI_,A 1 m P 1101 ec'r
810 Tnlrto n\-'F..\'l;F., 51;1'1'15500
51=,.\'1'1‘£.1':.\’1!:\ 98'|0-'1»
(znr,) 340._'1_3-10 rate (20¢1) nsa-2305

r
\

 

